J-S49001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.D.K., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.M.                            :
                                               :
                                               :
                                               :
                                               :   No. 765 WDA 2020

                  Appeal from the Order Entered June 30, 2020
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000142-2019

    IN THE INTEREST OF: M.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.M.                            :
                                               :
                                               :
                                               :
                                               :   No. 766 WDA 2020

                  Appeal from the Order Entered June 30, 2020
      In the Court of Common Pleas of Allegheny County Orphans' Court at
                        No(s): CP-02-AP-0000141-2019


BEFORE:      OLSON, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY OLSON, J.:                              FILED JANUARY 08, 2021




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S49001-20



       In this consolidated appeal,1 Appellant, J.M., (“Mother”) appeals from

the June 30, 2020 orders2 terminating her parental rights to her dependent

children, M.M., a female child born September 2013, and Z.D.K., a male child

born January 2015, (collectively, “the children”), pursuant to Section 2511 of

the Adoption Act, 23 Pa.C.S.A. §§ 2101-2938.3 We affirm.

       The trial court set forth the following:

       Mother [] is the parent of M.M. [] and [Z.D.K.], who have different
       fathers. [The Allegheny County Office of Children, Youth and
       Families (“CYF”)] had been involved with Mother for six years at
       the time of the termination proceedings. The initial referral to CYF
       in April 2014[,] involved concerns that Mother lacked the ability
       to provide physical care of [M.M.], drug and alcohol [abuse]
       concerns, questionable parenting skills, and housing instability.
       Through its investigation, CYF determined that Mother lacked
       housing stability, M.M. required treatment for thrush and a yeast
       infection, and the family needed food assistance. CYF opened []
       Mother's case for services on May 30, 2014[,] and [the case]
       remained open with Mother consecutively for the next six-plus
       years.

       Prior to filing a dependency petition, CYF provided a multitude of
       services, including conferencing and teaming, a Pennsylvania
       Organization for Women in Early Recovery ("POWER") evaluation,
       crisis services through North Shore Community Alliance, in-home
       services through Life's Work of Western Pennsylvania,
       transportation assistance, in-home services through Three Rivers
____________________________________________


1 In an August 17, 2020 per curiam order, this Court consolidated the two
appeals sua sponte.

2The record demonstrates that the orders terminating Mother’s parental rights
were entered on June 30, 2020. The caption has been corrected accordingly.

3 The June 30, 2020 orders also terminated the parental rights of M.F.S.-M.,
the biological father of M.M., and the parental rights of J.E.K., the biological
father of Z.D.K. Neither of the biological fathers is involved in this appeal.


                                           -2-
J-S49001-20


     Youth, and in-home services through Homewood East Liberty
     area. [In January 2015,] Mother gave birth to [Z.D.K.] and
     continued to work with CYF [while] both children [remained] in
     her care[. H]owever, CYF found Mother's mental health, [the]
     domestic violence in her relationships, and her parenting skills of
     both young children to be troublesome. Due to Mother's lack of
     progress and CYF's increasing concerns, [CYF] filed petitions for
     dependency[,] and both children were adjudicated [dependent]
     on December 16, 2015. At the time of the adjudication hearing,
     Mother offered stipulations to mental health, parenting[,] and
     domestic violence concerns[,] and both children were permitted
     to remain in the care of Mother.

     Mother's goals were to obtain and maintain housing, ensure the
     medical needs of the children, [obtain] parenting [skills], domestic
     violence treatment, [a] drug and alcohol evaluation and
     treatment, [and a] mental health evaluation and treatment,
     [submit to] random urine screens, and [] maintain her
     employment. CYF provided [M]other with a litany of services to
     assist Mother in meeting these goals[. S]pecifically, [the services
     included] ongoing conferencing and teaming, in-home services
     through Homewood East Liberty, services through the Women's
     Center, a POWER evaluation, family focus solution based therapy
     through Holy Family Institute, [a] referral to Urban League, an
     additional POWER referral, in-home services through Greater
     Valley, in-home services through Wesley Spectrum, [a] Section 8
     referral and voucher, [aid through] the Project Rental Assistance
     program, and mental health services through Western Psychiatric
     Institute and Clinic. Notwithstanding the plethora of services
     provided over the next two years, CYF removed both children in
     November 2017, due to ongoing issues surrounding domestic
     violence, housing instability, mental health and a recent
     psychiatric hospitalization, and drug and alcohol concerns,
     including a positive screen [on] the day of the removal. CYF
     placed both children into the care of M.M.'s paternal grandmother.

     With the children in foster care, CYF continued to make referrals
     and provide services so that Mother could address her family
     service plan goals. From the time the children were removed in
     November 2017[,] until [] CYF filed [petitions for] involuntary
     termination of parental rights [as to] both children in July 2019,
     CYF provided Mother with another Urban League referral, in-home
     services through Three Rivers Youth, [a] referral to Wesley Family
     for mental health, yet another Urban League referral, [a] referral
     to Shores, the Homebuilders intensive in-home services program,

                                    -3-
J-S49001-20


      mental health treatment through Turtle Creek Valley, another
      POWER evaluation, mental health services through Mon Yough
      Community Services, random urine screens, yet another Section 8
      referral, and [a] referral for evaluations through the [trial court’s]
      appointed evaluator. CYF also provided Mother with concrete
      goods in the form of food, hotel stays, financial assistance to get
      her [a Pennsylvania identification card] and [a copy of her] birth
      certificate, money for furniture, [financial assistance for] the
      security deposit for her electric [services], money for a stove, and
      financial assistance twice for a U-Haul, including one allocation for
      gas for the U-Haul.         Mother's reunification goals remained
      substantially the same throughout this case, with the only addition
      being visitation once the children were removed in November
      2017. CYF provided scheduled visitation to Mother[. H]owever,
      by the time of the termination proceedings Mother had not even
      achieved unsupervised visitation.

Trial Court Opinion, 8/24/20, at 4-8 (record citations omitted).

      On July 29, 2019, CYF filed petitions for involuntary termination of

Mother’s parental rights to M.M. and Z.D.K. pursuant to 23 Pa.C.S.A.

§§ 2511(a)(2), (a)(5), (a)(8), and (b). Raymond N. Sanchas, Esq., from the

Allegheny County Office of Conflict Counsel, represented the legal and best

interests of M.M. Frank B. McWilson, Esq., also from the Allegheny County

Office of Conflict Counsel, represented the legal and best interests of Z.D.K.

CYF was represented by Diann R. McKay, Esq.            Jeffrey Eisenberg, Esq.,

represented Mother, and Rebecca Fenoglietto, Esq., represented the biological

fathers of M.M. and Z.D.K. A termination hearing was held on March 2, 2020,

and on June 25, 2020, at which the aforementioned counsel, as well as




                                      -4-
J-S49001-20



Mother, M.F.S.-M., and J.E.K. participated.4 On June 30, 2020, the trial court

found that, with regard to Mother, CYF met its burden of proof under Sections

2511(a)(2), (a)(5), and (b) of the Adoption Act, and subsequently terminated

Mother’s parental rights to the children.5 This consolidated appeal followed.6

       Mother presents the following issues for our review:

       1. Did the trial court abuse its discretion and/or err as a matter of
          law in granting the petition to involuntarily terminate Mother’s
          parental rights pursuant to 23 Pa.C.S.[A.] § 2511(a)(2),
          [(a)](5), and [(a)](8)?

       2. Did the trial court abuse its discretion and/or err as a matter of
          law in concluding that CYF met its burden of proving by clear
          and convincing evidence that termination of Mother’s parental
          rights would best serve the needs and welfare of the child
          pursuant to 23 Pa.C.S.[A.] § 2511(b)?

Mother’s Brief at 12.




____________________________________________


4The record demonstrates that the March 2, 2020 hearing was held in person.
The June 25, 2020 hearing, however, was held virtually via Microsoft Teams
due to the COVID-19 pandemic and the closure of the Court of Common Pleas
of Allegheny County.

5 The trial court found that CYS met its burden of proof under Sections
2511(a)(1), (a)(2), (a)(5), (a)(8), and (b) with regard to M.F.S.-M., as the
biological father of M.M., and under Sections 2511(a)(2), (a)(5), and (b) with
regard to J.E.K., as the biological father of Z.D.K., and terminated their
parental rights accordingly. Neither biological father filed an appeal.

6On July 24, 2020, Mother filed concise statements of errors complained of
on appeal along with separate notices of appeal for each child pursuant to
Pa.R.A.P. 1925(a)(2)(i). The trial court subsequently filed its Rule 1925(a)
opinion on August 24, 2020.


                                           -5-
J-S49001-20



      In matters involving involuntary termination of parental rights, our

standard of review is well-settled.

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., 47 A.3d 817, 826 (Pa.
      2012). “If the factual findings are supported, appellate courts
      review to determine if the trial court made an error of law or
      abused its discretion.” Id. “A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill will.” Id. The
      trial court’s decision, however, should not be reversed merely
      because the record would support a different result. Id. at 827.
      We have previously emphasized our deference to trial courts that
      often have first-hand observations of the parties spanning
      multiple hearings. See In re R.J.T., 9 A.3d [1179, 1190 (Pa.
      2010)].

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (original brackets omitted). “[T]he

trial court is free to believe all, part, or none of the evidence presented, and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence.” In re Q.R.D., 214 A.3d 233, 239 (Pa. Super. 2019) (citation

omitted). “If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.” In re B.J.Z.,

207 A.3d 914, 921 (Pa. Super. 2019) (citation omitted).

      The termination of parental rights is guided by Section 2511 of the

Adoption Act, which requires a bifurcated analysis of the grounds for

termination followed by an assessment of the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the [trial]
      court must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the parent.
      The party seeking termination must prove by clear and convincing

                                      -6-
J-S49001-20


       evidence that the parent’s conduct satisfies the statutory grounds
       for termination delineated in Section 2511(a). Only if the [trial]
       court determines that the parent’s conduct warrants termination
       of his or her parental rights does the [trial] court engage in the
       second part of the analysis pursuant to Section 2511(b):
       determination of the needs and welfare of the child under the
       standard of best interests of the child. One major aspect of the
       needs and welfare analysis concerns the nature and status of the
       emotional bond between parent and child, with close attention
       paid to the effect on the child of permanently severing any such
       bond.

B.J.Z., 207 A.3d at 921 (citation omitted).              We have defined clear and

convincing evidence as that which is “so clear, direct, weighty, and convincing

as to enable the trier[-]of[-]fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” In re Z.P., 994 A.2d

1108, 1116 (Pa. Super. 2010) (citation omitted).                 A child has a right to a

stable, safe, and healthy environment in which to grow, and the “child's life

simply cannot be put on hold in the hope that the parent will summon the

ability to handle the responsibilities of parenting.” In re I.J., 972 A.2d 5, 9

(Pa. Super. 2009).

       Here,    Mother     appeals     the     trial   court’s     determination   under

Sections 2511(a)(2), (a)(5), and (a)(8).7               See Mother’s Rule 1925(b)

Statement (M.M.), 7/24/20, at ¶ 1; see also Mother’s Rule 1925(b)

Statement (Z.D.K.), 7/24/20, at ¶ 1.
____________________________________________


7  A review of the orders involuntarily terminating Mother’s parental rights
demonstrates that the trial court terminated Mother’s parental rights pursuant
to Sections 2511(a)(2) and (a)(5) and did not terminate Mother’s parental
rights pursuant to Section 2511(a)(8). Therefore, we will consider Mother’s
first issue only as it relates to Sections 2511(a)(2) and (a)(5).


                                           -7-
J-S49001-20



     Sections 2511(a)(2) and (a)(5) provide as follows:

              § 2511. Grounds for involuntary termination

     (a)   General rule.--The rights of a parent in regard to a child
           may be terminated after a petition filed on any of the
           following grounds:

                                         ...

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child to
           be without essential parental care, control or subsistence
           necessary for his physical or mental well-being and the
           conditions and causes of the incapacity, abuse, neglect
           or refusal cannot or will not be remedied by the parent.

                                      ...

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement with
           an agency for a period of at least six months, the
           conditions which led to the removal or placement of the
           child continue to exist, the parent cannot or will not
           remedy those conditions within a reasonable period of
           time, the services or assistance reasonably available to
           the parent are not likely to remedy the conditions which
           led to the removal or placement of the child within a
           reasonable period of time and termination of the parental
           rights would best serve the needs and welfare of the
           child.

23 Pa.C.S.A. §§ 2511(a)(2) and (a)(5).

        In order to terminate parental rights pursuant to 23
        Pa.C.S.A. § 2511(a)(2), the following three elements must
        be met: (1) repeated and continued incapacity, abuse,
        neglect or refusal; (2) such incapacity, abuse, neglect or
        refusal has caused the child to be without essential parental
        care, control or subsistence necessary for his [,or her,]
        physical or mental well-being; and (3) the causes of the
        incapacity, abuse, neglect or refusal cannot or will not be
        remedied.



                                    -8-
J-S49001-20


      In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.
      2003) (citation omitted). “The grounds for termination due to
      parental incapacity that cannot be remedied are not limited to
      affirmative misconduct. To the contrary, those grounds may
      include acts of refusal[,] as well as incapacity to perform parental
      duties.” In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002)
      (citations omitted).

In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015).

      Unlike subsection (a)(1), subsection (a)(2) does not emphasize a
      parent's refusal or failure to perform parental duties, but instead
      emphasizes the child's present and future need for essential
      parental care, control[,] or subsistence necessary for his physical
      or mental well-being. Therefore, the language in subsection
      (a)(2) should not be read to compel courts to ignore a child's need
      for a stable home and strong, continuous parental ties, which the
      policy of restraint in state intervention is intended to protect. This
      is particularly so where disruption of the family has already
      occurred and there is no reasonable prospect for reuniting it.

Z.P., 994 A.2d at 1117 (citation omitted).             “[W]hen a parent has

demonstrated a continued inability to conduct his[, or her] life in a fashion

that would provide a safe environment for a child, whether that child is living

with the parent or not, and the behavior of the parent is irremediable as

supported by clear and competent evidence, the termination of parental rights

is justified.” Id. at 1118 (citation omitted). “A parent's vow to cooperate,

after a long period of uncooperativeness regarding the necessity or availability

of services, may properly be rejected as untimely or disingenuous.”            Id.

(citation and original quotation marks omitted).

      “Termination of parental rights under Section 2511(a)(5) requires that:

(1) the child has been removed from parental care for at least six months; (2)

the conditions which led to removal and placement of the child continue to

                                      -9-
J-S49001-20



exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” Id.

      Section 2511, in “permitting the termination of parental rights[,]

outlines certain irreducible minimum requirements of care that parents must

provide for their children, and a parent who cannot or will not meet the

requirements within a reasonable time following intervention by the state may

properly be considered unfit and have his parental rights terminated.” Id.

(citation and original quotation marks omitted).

      Parental duty requires that the parent act affirmatively with good
      faith interest and effort, and not yield to every problem, in order
      to maintain the parent-child relationship to the best of his[, or
      her,] ability, even in difficult circumstances. A parent must utilize
      all available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship. Parental
      rights are not preserved by waiting for a more suitable or
      convenient time to perform one's parental responsibilities while
      others provide the child with the child's physical and emotional
      needs.

Id. at 1119. (citation and original brackets omitted).

      Mother’s argument, in sum, is that

      [i]nsufficient evidence was presented to support a determination
      that there was a continued incapacity of Mother to provide
      essential parental care for [M.M.] and [Z.D.K.]; that the conditions
      that led to the removal of [M.M.] and [Z.D.K.] from the care of
      Mother have not or cannot be remedied by Mother; that the
      conditions that led to the removal of [M.M.] and [Z.D.K.] still exist
      and cannot be remedied by Mother within a reasonable period of
      time; or, that termination would best serve the needs and welfare
      of [M.M.] and [Z.D.K.]




                                     - 10 -
J-S49001-20



Mother’s Brief at 30. Mother contends that the trial court abused its discretion

when it found that Mother’s ability to fully comply with or complete her goals

was clear and convincing proof that Mother had not remedied the conditions

that led to the removal of M.M. and Z.D.K. Id. Mother asserts that although

she did not submit to the drug and alcohol screenings as directed, due, inter

alia, to her job and lack of transportation, she satisfied the drug and alcohol

treatment goal by achieving sobriety. Id. at 31. Mother further asserts that

although she did not attend mental health counseling as frequently or as

consistently as directed, she achieved her mental health goal by no longer

“self-medicating her panic by smoking marijuana.” Id. Mother contends that

there was no evidence that Mother’s mental health or prior instances of

domestic violence posed risks to M.M. or Z.D.K.         Id. at 32.    Mother also

maintains that she has obtained appropriate housing. Mother admits, that

“[t]he evidence proved that Mother had not fully completed or complied with

her court-ordered goals.” Id. at 33. Mother argues, however, that “[t]he

evidence clearly shows that Mother had made sufficient progress to remedy

the conditions that caused [M.M.] and [Z.D.K.] to be removed from her care

and that Mother was able to provide essential parental care.” Id.

      CYF argues, that the “evidence demonstrate[d] that Mother received

an abundance of services since 2014[,] to help her address goals and remedy

the   conditions    related    to   mental    health,     drug       and   alcohol

[dependence/misuse], domestic violence, parenting[,] and establishing a

stable, safe and secure environment for her children.” CYF’s Brief at 27. CYF

                                     - 11 -
J-S49001-20



asserts that it provided Mother with “caseworkers, in–home service workers,

[POWER] representatives, domestic violence, [substance abuse] and mental

health counselors, [] transportation assistance, and housing services[,]” to

assist Mother in achieving her goals. Id. at 33. CYF contends, however, that

“Mother failed to cooperate fully with services, resisted or refused services[,]

or just decided she did not have to do certain things, even if court-ordered.”

Id. at 31. As an example of Mother’s continued inability to complete a goal,

CYF explains,

      Despite housing assistance, Mother has not demonstrated that she
      can or will remain in appropriate housing or that she is able to
      provide a safe and stable home [] environment for her children.
      She spent at least a year, from Fall 2016[,] until November 2017,
      moving her children, on a weekly, if not a daily basis, from house
      to house. After the children's removal, it took her another
      [fifteen] months to obtain housing that she held for only six to
      seven months before returning to her transient pattern of living.
      Only on the eve of [the termination hearing], did Mother obtain
      housing, again. She has no track record to permit any assurance
      that she can[,] or will[,] maintain her housing.

Id. at 28-29.

      The trial court found that the record unequivocally established Mother’s

unwillingness and inability to acknowledge and make the necessary progress

in addressing her parental deficiencies that led to the children's dependency

adjudication and ultimate removal. Trial Court Opinion, 8/24/20, at 8. In so

finding, the trial court explained,

      Mother had a goal to obtain a mental health evaluation and
      treatment.   Mother self-reported issues with anxiety and
      depression, which was supported in documentation received by
      CYF. CYF testified that Mother was asked to complete a mental

                                      - 12 -
J-S49001-20


     health evaluation and follow the recommendations for treatment.
     However, CYF testified that Mother's involvement in mental health
     treatment with the various providers she was referred to was
     inconsistent.    Mother attended one appointment at Mercy
     Behavioral Health's dual diagnosis program; she attended two
     months of family focus solution based therapy through Holy
     Family [Institute] in June and July 2016; she participated in some
     services at Wesley Spectrum [] starting in September 2017[,] but
     documentation showed she was not in that program by January
     2018; she had a voluntary admission to Western [Psychiatric]
     Institute and Clinic on October 23, 2017[,] for an attempted
     overdose; she reengaged with Wesley Spectrum for one
     appointment in August 2018; she had three scheduled
     appointments on May 10, 2019, July 5, 2019, and August 16,
     2019[,] with Turtle Creek mental health that were not attended;
     [and] she attended an intake appointment at Mon Yough
     [Community Services] for mental health on September 13, 2019.
     At one point, Mother reported to CYF [that] she was taking
     psychiatric medication prescribed by her [primary care physician].
     At the time of the termination proceedings, Mother did not
     document [a] completion of this [mental health] goal.

     Mother had a parenting goal. CYF testified that they observed
     Mother to have poor planning skills [and] made [] choices that
     impacted her long-term ability to parent. CYF provided a number
     of in-home services through different providers to assist her in
     achieving this goal so that her children could return home. The
     Project Star supervisor of the intensive family services program,
     a program that provided direct services to Mother and her children
     from May 30, 2017[,] through May 31, 201[8,] provided testimony
     about their year-long involvement [with] Mother and the repeated
     concerns and deficiencies that were observed. [The] Project Star
     [supervisor] testified that [M]other was very disorganized,
     struggling to manage her paperwork and any required follow up.
     [The supervisor] reported that [Project Star] found Mother to have
     difficult[y] with problem-solving skills and she would refuse
     services or visits if "she wasn't in the mood and didn't want to be
     bothered or that she was sleeping and she'll text us when she felt
     like getting up." [The] Project Star [supervisor] testified that
     Mother did not make progress on the goals throughout the case
     despite a year of making countless efforts to try and engage
     [M]other and refer her to programs to address her goals. CYF
     continued to have concerns about Mother's abilities to provide for
     her children's basic needs, clothing, food, shelter[,] and medical


                                   - 13 -
J-S49001-20


     care[,] and [as a result of these concerns,] CYF provided concrete
     goods and referrals to help her become more effective as a parent
     in meeting her children's needs. Attendance at her children's
     medical appointments continued to be an issue after the children's
     [dependency] adjudication even though she was informed of these
     appointments by the CYF caseworker.

     Mother had a goal to obtain a drug and alcohol evaluation,
     treatment, and submit to random urine screens. CYF testified that
     Mother's marijuana use predated [CYF’s] involvement. CYF made
     four referrals for Mother to have a drug and alcohol evaluation
     through POWER, which recommended dual diagnosis treatment[.
     M]other attended two dual diagnosis sessions but did not complete
     either program. CYF also referred Mother for a drug and alcohol
     evaluation through the Shores program. Mother completed two
     intake appointments at Shores in May [2018,] and December
     2018[,] with the expectation of continued treatment. However,
     Mother did not engage in any treatment after the May 2018
     assessment and she attended one session but missed multiple
     other appointments after the December 2018 assessment. CYF
     testified that at the time the termination petitions were filed[,]
     there was no documentation that Mother had successfully
     completed her drug and alcohol goal, with her last known
     treatment in December 2018. The supervisor of the drug and
     alcohol screening program that CYF utilized to call Mother in for
     random urine screens also provided testimony.           The drug
     screening supervisor reported that Mother's screens began on
     October 21, 2015[,] and that the last screen she was called in for
     was March 6, 2020. She testified that Mother was called in for
     forty-three total screens during that time period, completed
     twenty-three screens, and refused two screens.          The drug
     screening supervisor testified that all of the twenty-three [urine
     samples] were positive for [tetrahydrocannabinol] and Mother's
     last positive urine screen was on May 22, 2019. CYF testified that
     they did not think Mother had fully addressed this goal based on
     her random urine screens and failure to complete recommended
     treatment from past evaluations. Mother testified that her last
     marijuana usage was in July 2019[,] and she was not presently
     engaged in any drug and alcohol treatment.

     Mother had a goal to address domestic violence in her
     relationships. CYF testified that M.M. was present for at least one
     incident of intimate partner violence in May 2016. CYF stated that
     Mother [] obtained a temporary protection from abuse order
     against [Z.D.K.'s] father but did not follow through on obtaining a

                                   - 14 -
J-S49001-20


     final order. CYF testified that they referred Mother to the Women's
     Center and Shelter for programming in June 2016. At the time of
     the termination proceedings, CYF had not received any
     documentation from Mother that demonstrated that she []
     successfully completed a domestic violence or intimate partner
     violence program.

     Mother had a goal to obtain and maintain housing and
     employment.        At different times during [CYF’s] multi-year
     involvement, Mother [] reported being employed at various jobs.
     Mother's housing instability continued to be problematic. CYF
     referred Mother to the Urban League more than once and provided
     in-home services with a specific goal of locating and securing
     housing. CYF testified that [Mother was] provided with a number
     of concrete goods, such [as payment of] the security deposit for
     [] electric [services], money for a stove, two allocations for U-Haul
     rentals[,] and one allocation for gas for the U-Haul. Mother only
     obtained her most recent stable housing in February 2020.

     When the children were placed into foster care in November 2017,
     [the trial c]ourt established a goal of visitation for Mother. CYF
     testified that it was very challenging to set up a visitation schedule
     because of Mother's ongoing housing instability [and] because she
     had been moving from home to home with five different family
     members or friends. Immediately after removal, Mother was to
     have unsupervised weekend overnight visits in her home once CYF
     had the ability to conduct a home assessment and background
     check. CYF testified that there were concerns that Mother was
     continuing to struggle financially and provide for her children's
     basic needs during these visits. CYF testified that from the time
     of removal in November 2017[,] until [CYF] filed the involuntary
     termination of parental rights petition[s] in July 2019, Mother
     attended thirty-two out of a possible seventy-one scheduled visits.
     Additionally, CYF testified that Mother would get upset during
     visitation "when she didn't get her way."

     The foster care caseworker from A Second Chance, Inc. ("ASCI")
     also provided some insight on Mother's visitation. The ASCI
     caseworker testified that she supervised a four[-]hour visit
     between Mother and the children in early July 2019. [The
     caseworker] reported that Mother did not have any activities or
     meals organized for the children during this visit.        [The
     caseworker] stated that Mother did not really engage with
     [Z.D.K.] and when M.M. tried to get Mother to play with her that
     "the best mom kind of did was stay on the couch watching

                                    - 15 -
J-S49001-20


      [television] and help put clothes on the [Barbie dolls]." [The] CYF
      [caseworker] testified that Mother's last visit [with the children]
      was December 21, 2019, saying she [was] "taking care of her
      housing situation."

      Mother's own testimony highlighted why continued progress was
      necessary to address the conditions that led to removal. Mother
      testified that [] she had difficulty attending urine screens because
      she was pregnant, several centimeters dilated, and due in
      approximately two weeks. Mother was still seeking reunification
      with M.M. and [Z.D.K.] when she testified at the termination
      proceeding. Mother stated that she did not think it would be
      difficult ("No, it's not, and I'm pretty confident on that") for her to
      take care of the older children, who had not been in her care for
      two and a half years, while also parenting a child under one year
      [of age] and a newborn.[FN4] When pressed about how much
      longer she needed to complete her goals, nearing five years of
      involvement with CYF and two and a half years of her children in
      foster care, Mother testified, "It's not going to be much longer"
      but earlier in her testimony stated, "I literally just started
      everything again."

         [FN4] Referenced in Mother's testimony on June 25, 2020,
         Mother's third child was ten months old. This child does not
         share a father with either M.M. or [Z.D.K.,] and this child is
         not the subject of any proceedings or supervision by [the
         trial c]ourt.

      Here, despite the ample time [the trial c]ourt allowed in an effort
      to afford this young Mother an opportunity to remedy the
      conditions that led to the removal. Mother regrettably was unable
      to make the progress necessary to achieve reunification. [The
      trial c]ourt notes that there were periods of time over the five plus
      years where Mother was able to demonstrate some small spells of
      cooperation and nominal growth on her part. However, Mother's
      own testimony demonstrated her inability to truly comprehend the
      posture of this case. Simply put, there was no competent
      evidence or testimony presented that Mother could or would be
      able to soon demonstrate, with any degree of confidence, the
      ability to provide proper parental care and control of these two
      children.

Id. at 10-15 (record citations omitted).



                                      - 16 -
J-S49001-20



      “This Court need only agree with the trial court’s decision as to any one

subsection [of Section 2511(a)] in order to affirm the termination of parental

rights.” In re A.S., 11 A.3d 473, 478 (Pa. Super. 2010) (citation, original

brackets, and original quotation marks omitted). Accordingly, we focus our

review in the case sub judice on Section 2511(a)(2).

      Here, the record demonstrates that CYF became involved with Mother

in May 2014, over concerns for inadequate physical care, lack of parenting

skills, inability to provide basic care, Mother’s drug and alcohol misuse, and

Mother’s lack of stable housing with regard to M.M. N.T., 3/2/20, at 9-10.

After Z.D.K.’s birth in January 2015, CYF’s aforementioned concerns continued

as to both children and further included concerns for Mother’s mental health,

domestic violence issues, and leaving the children alone or with inappropriate

caregivers for extended periods. Id. at 13-14. Both children were adjudicated

dependent in December 2015, but remained in Mother’s custody, provided

that Mother achieved the goals set by CYF, which included, inter alia, to obtain

a drug and alcohol assessment and treatment, attend domestic violence

treatment, including obtaining a protection from abuse order against Z.D.K.’s

biological father, attend mental health treatment, complete parenting classes,

and ensure that the children attended their medical appointments.        Id. at

15-16. Mother was provided with several services to help her achieve her

goals, including, inter alia, in-home services, mental health services, and

women’s crisis services. Id. at 17. In November 2017, the children were

removed from Mother’s custody due to Mother’s housing instability, as well as

                                     - 17 -
J-S49001-20



continued concerns for Mother’s mental health, domestic violence, and drug

and alcohol issues. Id. at 18-19. After the children’s removal from Mother’s

custody, Mother was provided with numerous services to assist Mother in

achieving her reunification goals, including, inter alia, mental health services,

parenting skills services, treatment for drug and alcohol abuse and for

domestic violence issues, as well as financial assistance for food and housing

needs. Id. at 19-20.

      At the time the petitions for termination of Mother’s parental rights

(“termination petitions”) were filed in July 2019, Mother failed to complete a

drug and alcohol treatment program or to document that she was engaged in

active services for drug and alcohol treatment. Id. at 27. As part of her drug

and alcohol treatment goal, Mother was asked to participate in 43 urine

screenings, of which Mother attended 23 procedures. Id. at 29; see also

N.T., 6/25/20 (Vol. 2), at 16. Mother tested positive 16 times for drug and

alcohol use.   N.T., 3/2/20, at 30; see also N.T., 6/25/20 (Vol. 2), at 16.

Mother reported that her last drug use was July 2019 and that she was not

currently engaged in a drug and alcohol treatment program. N.T., 6/25/20

(Vol. 2), at 28, 118. At the time the termination petitions were filed, CYS

concluded Mother had not met her drug and alcohol goal. N.T., 3/2/20, at 30.

      Mother’s mental health goals included participation in family focus

solution based therapy, obtaining an updated mental health evaluation, and

attending mental health treatment programs. Id. at 34. While the children

were still in Mother’s custody, Mother attended one behavioral health

                                     - 18 -
J-S49001-20



appointment, participated in family focus solution based therapy in June 2016,

and July 2016, and participated in mental health treatment services at Wesley

Spectrum Services starting in September 2017, but was no longer

participating in those services as of January 2018.      Id. 35-37.    Mother

attended one additional service appointment with Wesley Spectrum Services

in August 2018. Id. at 38. Mother had similar services provided by Turtle

Creek Valley, but she failed to attend any of her three scheduled

appointments. Id. After the termination petitions were filed, Mother had an

intake appointment with Mon Yough Community Services in September 2019.

Id. at 39.     Mother also had a mental health assessment done during her

voluntary admission into a psychiatric clinic after she attempted to overdose.

Id. at 39, 159. Since the filing of the termination petitions, Mother has been

unable to document consistent participation in a mental health treatment

program and has not met her mental health goal. Id. at 41, 159.

       Mother had a domestic violence treatment goal stemming from her

reported instances of domestic violence involving, separately, both biological

fathers and two other paramours.8 Id. at 43. As part of her treatment, Mother

was referred to a women’s crisis center but she attended only two of the eight

sessions. Id. at 45. Since the children were removed from Mother’s custody,

____________________________________________


8 Since its involvement, CYF noted that Mother reported three instances of
domestic violence and one instance of a verbal argument that did not escalate
to the point of violence. N.T., 3/2/20, at 44. M.M. was present for one
instance of domestic violence in May 2016. Id.


                                          - 19 -
J-S49001-20



however, CYF is unaware of any further instances of domestic violence and

this goal is no longer a concern for CYF. Id. at 53. Mother reported that her

last episode of domestic violence occurred in 2018, and involved an

ex-boyfriend, who was unrelated to the children. N.T., 6/25/20 (Vol. 2), at

27.

      Mother’s goal of demonstrating improved parenting skills stems from

CYF’s concern over Mother’s “[g]eneral lack of organization and planning,

[her] leaving [of the] children alone or with inappropriate caregivers, [her]

leaving [the] children with other caregivers for extended periods of time, [and

Mother’s] inability to handle doctor appointments for the children.”      N.T.,

3/2/20, at 58.    Despite Mother’s receiving in-home services provided by

several agencies, CYF has not observed significant or sufficient change in

Mother’s lifestyle to support a recommendation that the children be returned

to Mother. Id. at 64-65. Mother is not currently working with an in-home

service provider. N.T., 6/25/20 (Vol. 2), at 95. Mother failed to attend most

of the children’s scheduled medical and school appointments, despite

receiving notification of the appointments from CYF. N.T., 3/2/20, at 65-67,

85. Mother’s housing situation has been unstable, with a brief period where

Mother has been able to achieve her own housing. Id. at 67-69, 85. Mother

received assistance to aid her in achieving her goal of obtaining housing,

including, inter alia, housing vouchers, payment for hotel stays, and payment

of utility security deposits, and moving expenses.     Id. at 68-69.   Mother

stayed with friends or family and moved around frequently, which made it

                                    - 20 -
J-S49001-20



difficult for CYF to contact Mother to arrange visitation.        Id. at 70-73,

149-157; see also N.T., 6/25/20 (Vol. 2), at 123-125. From June 2018, until

the filing of the termination petitions in July 2019, CYF scheduled 71 visits

between Mother and the children, of which Mother attended 32. N.T., 3/2/20,

at 76. Mother admitted that, in September 2016, she asked M.M.’s paternal

grandmother to care for the children “because [Mother was not] in a position

to take care of [her] children.” N.T., 6/25/20 (Vol. 2), at 24.

      Dr. Terry O’Hara, PhD., a licensed psychologist, stated that he had

“concerns with regard to [Mother] at the time of [his] evaluation in November

2019.” Id. at 39. Specifically, he stated he was concerned that Mother lacked

housing, acknowledged a history of homelessness and a history of what was

referred to as affective instability, and reported depression, including an

attempted suicide two years prior, anxiety, and panic attacks. Id. at 39-40.

Dr. O’Hara opined, that “it would be difficult to provide safety, stability[,] and

security to children without adequate housing.” Id. at 44. In discussing the

effects that housing instability has on children, Dr. O’Hara proffered, that

“[w]hen there[ is] significant disruption to one’s educational routine and

situation, that can have a negative effect on kids developmentally.” Id. at

45.

      Based upon our review of the record, we concur with the trial court that

“there was no competent evidence or testimony presented that Mother could

or would be able to soon demonstrate, with any degree of confidence, the

ability to provide proper parental care and control” for the children. See Trial

                                     - 21 -
J-S49001-20



Court Opinion, 8/24/20, at 15. Mother admits that “[t]he evidence proved

that Mother had not fully completed or complied with her court-ordered goals.”

See Mother’s Brief at 33. Mother testified that she is not currently working

with in-home services on parenting skills and is not currently engaged in

mental health treatment. N.T., 6/25/20 (Vol. 2), at 95, 97. When asked how

much longer she needed to achieve her goals, Mother responded, “It’s not

going to be much longer.” N.T., 6/25/20 (Vol. 2), at 118. Mother explained

that her objective was not to have M.M. placed with her, but to retain her

parental rights in order to visit and maintain contact with M.M. Id. at 120.

The record further demonstrates Mother’s history of transient living, her

failure to accept or follow-through with service programs designed to aid her

in obtaining stabile housing, and that she only recently obtained her current

housing in February 2020. Id. at 122-128; see also N.T., 3/25/20, at 164.

      The record demonstrates clear and convincing evidence of Mother’s

repeated and continuing incapacity to meet her goals that lead to the removal

of the children from her care, including, inter alia, unstable housing and

mental health treatment, that Mother’s incapacity to meet her goals led to the

children being without parental care and subsistence, including a safe, secure,

and permanent environment in which to grow, and that it is unlikely Mother

will remedy the situation given CYF’s extensive history of providing services

and aid to Mother with only inconsistent and sporadic progress in achieving

her goals. We discern no abuse of discretion or error of law in the trial court’s

determination to terminate Mother’s parental rights to M.M. and Z.D.K.

                                     - 22 -
J-S49001-20



pursuant to Section 2511(a)(2).     Mother’s first issue, therefore, is without

merit.

      Mother’s second issue challenges the trial court’s determination that

there was clear and convincing evidence that involuntary termination of

Mother’s parental rights would best serve the developmental, physical, and

emotional needs of the children. Mother’s Brief at 34-37.

      Once the trial court determines that involuntary termination of parental

rights is warranted under Section 2511(a), the trial court is required to engage

in an analysis pursuant to Section 2511(b) to determine whether termination

is in the best interests of the child. Section 2511(b) states,

              § 2511. Grounds for involuntary termination

                                      ...

      (b)   Other considerations.--The court in terminating the rights
            of a parent shall give primary consideration to the
            developmental, physical and emotional needs and welfare
            of the child. The rights of a parent shall not be terminated
            solely on the basis of environmental factors such as
            inadequate housing, furnishings, income, clothing and
            medical care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to subsection
            (a)(1), (6) or (8), the court shall not consider any efforts by
            the parent to remedy the conditions described therein which
            are first initiated subsequent to the giving of notice of the
            filing of the petition.

23 Pa.C.S.A. §§ 2511(b). The analysis under Section 2511(b)

      focuses on whether termination of parental rights would best
      serve the developmental, physical, and emotional needs and
      welfare of the child. As this Court has explained, [Section]
      2511(b) does not explicitly require a bonding analysis and the
      term “bond” is not defined in the Adoption Act. Case law,

                                     - 23 -
J-S49001-20


      however, provides that analysis of the emotional bond, if any,
      between parent and child is a factor to be considered as part of
      our analysis. While a parent's emotional bond with his or her child
      is a major aspect of the [Section] 2511(b) best-interest analysis,
      it is nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.

            In addition to a bond examination, the trial court can equally
            emphasize the safety needs of the child, and should also
            consider the intangibles, such as the love, comfort, security,
            and stability the child might have with the foster parent.
            Additionally, this Court stated that the trial court should
            consider the importance of continuity of relationships and
            whether any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of J.N.M., 177 A.3d 937, 943-944 (Pa. Super. 2018) (citation

and original brackets omitted), appeal denied, 183 A.3d 979 (Pa. 2018). A

trial court may rely on a caseworker or social worker to determine the status

of and nature of a parent-child bond. J.N.M., 177 A.3d at 944 (holding, a trial

court “is not required by statute or precedent to order a formal bonding

evaluation be performed by an expert” (citation omitted)); see also In re

C.M.S., 884 A.2d 1284, 1287 (Pa. Super. 2005) (holding, a trial court must

“discern the nature and status of the parent-child bond, with utmost attention

to the effect on the child of permanently severing that bond” (citation

omitted)).

      Here, Mother argues that an interactional evaluation between Mother

and the children was “needed for Dr. O’Hara to provide an expert assessment

of the impact that termination of Mother’s parental rights would have on” the

children.     Mother’s Brief at 35.    Mother believes that termination of her

parental rights is not in the best interests of the children because termination

                                        - 24 -
J-S49001-20



would “unnecessarily and permanently deprive [M.M.] and [Z.D.K.] of the

relation[ship] not only between [M.M.] and [Z.D.K.] and Mother, but also

between [M.M.] and [Z.D.K.] and their siblings[9] and maternal relatives.” Id.

at 36. Mother also contends that the trial court erred in determining that

termination of Mother’s parental rights to Z.D.K. would provide permanence

for Z.D.K. because Z.D.K. has only been in his current placement for four

months and an interactional evaluation between Z.D.K. and his new

caretakers was not performed. Id.

       In determining that the “evidence firmly establishe[d] that termination

[of Mother’s parental rights would] provide both children with much needed

stability and permanence” and would best serve the “developmental,

physical[, and] emotional needs and welfare of these children[,]” the trial

court explained,

       severing the bond between these children and their Mother would
       not cause extreme emotional consequences for either child, and
       any negative consequences would be mitigated by the established
       bond M.M. had with her paternal grandmother and the increasing
       attachment and overall strides [Z.D.K.] was making in his foster
       home. Mother had not visited these children for months leading
       up to the involuntary termination of parental rights proceedings.
       While the [trial court does not] doubt that Mother still loves these
       children, it is [the trial court’s] opinion that any attachment these
       children had with their Mother was adversely impacted due to
       Mother's lack of consistent and meaningful contact over the last
       two and a half years.


____________________________________________


9Mother currently has two other children who are the half-siblings of M.M.
and Z.D.K.


                                          - 25 -
J-S49001-20



Trial Court Opinion, 8/24/20, at 21. The trial court found that Dr. O’Hara was

unable to assess Mother’s bond with the children because, of the three

interactional evaluations scheduled, an evaluation was unable to be

performed.10 Id. at 20.

       The record reflects that when asked about her relationship with Mother

by Dr. O’Hara, M.M. responded, “Bad.               Just bad” but M.M. was unable to

provide Dr. O’Hara with any examples as to her basis for this statement. N.T.,

6/25/20 (Vol. 2), at 55-56, 78. Dr. O’Hara reported that M.M. “characterized

herself as happy” and that she was positive about her living environment with

her paternal grandmother. Id. at 54-55, 88. Dr. O’Hara opined, that “due to

both children’s ages, permanency was urgently important to them to develop

mentally” because developmental needs of a child are dependent upon the

child being in a secure, safe, and stable environment in order to have a sense

of trust upon which to build positive relationships. Id. at 53-54. When asked

about the parent-child bond between Mother and each of the children, Dr.

O’Hara remarked that he was unable to provide an assessment without

conducting an “interactional evaluation, as well as observing parenting skills



____________________________________________


10The trial court found, “Mother came late to the November 2019 interactional
[evaluation] and the children had already been transported back to their foster
homes, at the rescheduled interactional [evaluation] in December 2019[,] the
children were not transported [to the evaluation site], and Mother failed to
show for the third [interactional] evaluation scheduled in February 2020.”
Trial Court Opinion, 8/24/20, at 20; see also N.T., 6/25/20 (Vol. 2), at 36-37.


                                          - 26 -
J-S49001-20



[and] observing the children’s comportment toward [Mother,]” which he was

unable to conduct. Id. at 49-50, 73.

       Kim Lincoln, the children’s caseworker from September 2019, until early

June 2020, observed that M.M. was very comfortable being with her paternal

grandmother and that she considered her grandmother’s house her home.

N.T., 6/25/20 (Vol. 1), at 11. M.M. shared the interest of dance with her

grandmother and both engaged in at-home activities, such as baking, cooking,

and gardening. Id. at 11. Lincoln reported that M.M. did not want to visit

with Mother, and M.M.’s feelings towards not visiting with Mother “just grew

stronger” during Lincoln’s bi-monthly visits with M.M.      Id. at 12.   Lincoln

stated that M.M. expressed that she wished to be adopted by her paternal

grandmother. Id. at 40.

       With regard to Z.D.K., Lincoln described Z.D.K. as “[v]ery, very happy”

in his current placement home.11 Id. at 14-16. Lincoln stated that Z.D.K. did

not talk much about Mother, other than about the idea of a visit with Mother

so he could play video games at her house. Id. at 17-19. When asked, Z.D.K.

indicated that he wanted to continue living in his current placement home

even if his friend no longer lived there. Id. at 32, 50. Lincoln described Z.D.K.

as “well-bonded” with his current caregiver. Id. at 38. Lincoln’s assessment

____________________________________________


11 The record reflects that Z.D.K. was originally placed in the care of M.M.’s
paternal grandmother, but was removed in February 2020, and placed in the
foster home where one of Z.D.K.’s friends resides. N.T., 6/25/20 (Vol. 1), at
12-13.


                                          - 27 -
J-S49001-20



was further confirmed by Maurisa Vorbach, a CYF caseworker, who observed

positive interaction between Z.D.K. and his current caregiver. Id. at 45-47.

      Lincoln reported that Mother’s last visit with the children was in

December 2019, and that until the restrictions limiting in-person visits due to

the COVID-19 pandemic were implemented, Mother had only confirmed one

visitation in January 2020, which was cancelled by Mother while the children

were en route to the visitation site. Id. at 18, 23. Mother only participated

in one virtual visit with the children after the COVID-19 restrictions were

implemented.    Id.   When asked to describe her general observations of

Mother’s parenting skills and her interaction with the children during a June

2019 visitation, Lincoln stated,

      [Mother] really [did not] have anything [] organized for the
      [children] in terms of activities or meals. [Z.D.K.] was excited by
      a few of the boy toys that were there and he kept bringing them
      over to [Mother]. [Mother] did have a baby she was taking care
      of at the time, but she really [did not] engage with [Z.D.K. There]
      was someone staying at [Mother’s] house who she got to bring
      down the Barbie Dreamhouse for the [children] to play with.
      [M.M.] got excited about that and tried to get [Mother] to play
      with her[. T]he best [Mother] kind of did was stay on the couch
      watching [television] and help put clothes on the [Barbie dolls].

Id. at 21 (paragraphing omitted).

      Based upon a review of the record, we find clear and convincing

evidence to support the trial court’s conclusion that termination of Mother’s

parental rights to M.M. and Z.D.K. serves the best interests of the children.

See In re G.M.S., 193 A.3d 395, 402-403 (Pa. Super. 2018) (stating, “a

child's life cannot be held in abeyance while a parent attempts to attain the

                                    - 28 -
J-S49001-20



maturity necessary to assume parenting responsibilities.      The court cannot

and will not subordinate indefinitely a child's need for permanence and

stability to a parent's claims of progress and hope for the future.” (citation

and original quotation marks omitted)).       The evidence supports that any

limited parent-child bond that may have existed between Mother and each of

the children was adversely affected due to Mother’s “lack of consistent and

meaningful contact[,]” Mother’s inability to provide a safe, secure, and stable

environment in which the children could grow, and Mother’s lack of

parenting-skills. Moreover, the record supports that the current caregivers of

M.M. and Z.D.K. are in the best positions to satisfy the safety, security, and

stability needs of the children. Therefore, we discern no abuse of discretion

or error of law on the part of the trial court in concluding that termination of

Mother’s parental rights to M.M. and Z.D.K. is in the best interest of each of

the children.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/8/2021




                                     - 29 -